Rule 1920.14. Answer. Denial. Affidavit under Section 3301(d) of the Divorce
Code[.]

       (a)    The averments in the complaint as to the divorce or annulment, [all other
claims which]ancillary claims that may be joined under the Divorce Code, and [any
petition]petitions for special relief under these rules shall be deemed denied unless
admitted by an answer. Notwithstanding the foregoing, the court may require a
response to a petition for special relief.

       (b)   The averments of the [affidavit]Affidavit under Section 3301(d) of the
Divorce Code and the Affidavit to Establish Presumption of Consent under Section
3301(c)(2) of the Divorce Code shall be deemed admitted unless denied by counter-
affidavit.

      Note: See [Rule]Pa.R.C.P. No. 1920.72([d]e)(2) and (3) for the [form of]
counter-affidavits.

                            [Explanatory Comment—1994

      Subdivision (b) requires that the averments of the plaintiff’s affidavit under
Section 3301(d) of the Divorce Code be denied by counteraffidavit. If the
defendant fails to file a counteraffidavit, all allegations are deemed admitted.

                            Explanatory Comment—2007

      Subdivision (a) has been amended to clarify that the averments in a petition
for special relief in a divorce or annulment action are deemed to be denied unless
admitted by an answer.]
                               Explanatory Comment

      Subdivision (a) has been amended to clarify that the averments in a petition
for special relief in a divorce or annulment action are deemed to be denied unless
admitted by an answer.

      Subdivision (b) has been amended to include divorces under Section
3301(c)(2) of the Divorce Code. The process for obtaining a divorce under
Sections 3301(c)(2) and 3301(d) are similar. Subdivision (b) requires that the
averments in the affidavit be denied by counter-affidavit and, as such, if the non-
moving party fails to file a counter-affidavit denying the averments in the Affidavit
to Establish Presumption of Consent or the Affidavit under Section 3301(d) of the
Divorce Code, the affidavit’s averments are deemed admitted.




                                          2
                  -- The following text and Explanatory Comment
                       replaces Rule 1920.42 in its entirety --

Rule 1920.42. Obtaining Divorce Decrees under Section 3301(c) or Section
3301(d) of the Divorce Code. Affidavits and Counter-Affidavits. Requirements of
the Affidavit of Consent. Ancillary Claims. Orders Approving Grounds for
Divorce. Notice of Intention to File the Praecipe to Transmit Record. Praecipe to
Transmit Record

      (a)   Obtaining a divorce decree under Section 3301(c)(1) of the Divorce Code.

            (1)    If a party has filed a complaint requesting a divorce on the ground
                   of irretrievable breakdown, the court shall enter a decree in divorce
                   after:

                   (i)     proof of service of the complaint has been filed;

                   (ii)    the parties have signed Affidavits of Consent 90 days
                           or more after service of the complaint and have filed
                           the affidavits within 30 days of signing, which may
                           only be withdrawn by an order of court;

                   (iii)   the ancillary claims under Pa.R.C.P. Nos. 1920.31
                           and 1920.33 have been withdrawn by the party
                           raising the claims, have been resolved by agreement
                           of the parties or order of court, have not been raised
                           in the pleadings, or in the case of a bifurcated divorce,
                           the court has retained jurisdiction of the ancillary
                           claims;

                   (iv)    the parties have signed and filed Waivers of Notice of
                           Intention to File the Praecipe to Transmit Record or,
                           alternatively, the party requesting the divorce decree
                           has served on the other party a Notice of Intention to
                           File the Praecipe to Transmit Record, which included
                           a blank Counter-Affidavit under Section 3301(c)(1)
                           and a copy of the proposed Praecipe to Transmit
                           Record that indicated the date and manner of service
                           of the Notice of Intention to File the Praecipe to
                           Transmit Record; and

                   (v)     the party requesting the divorce decree has
                           completed and filed a Praecipe to Transmit Record. If

                                            3
                           the parties have not waived the Notice of Intention to
                           File the Praecipe to Transmit Record, the moving
                           party shall wait a minimum of 20 days after service of
                           the Notice of Intention to File the Praecipe to Transmit
                           Record before filing the Praecipe to Transmit Record.

      Note: See Pa.R.C.P. No. 1920.72(b) for the Affidavit of Consent.

             See Pa.R.C.P. No. 1920.73(a) for the Notice of Intention to File the
Praecipe to Transmit Record.

              See Pa.R.C.P. No. 1920.72(e)(1) for the Counter-Affidavit under Section
3301(c)(1) of the Divorce Code.

             See Pa.R.C.P. No. 1920.73(b) for the Waiver of Notice of Intention to File
the Praecipe to Transmit Record.

             See Pa.R.C.P. No. 1920.73(c) for the Praecipe to Transmit Record.

             (2)    To the extent that grounds for divorce have been established under
                    Section 3301(c)(1) of the Divorce Code as outlined in subdivision
                    (a)(1)(ii) and the parties have been unable to resolve the ancillary
                    claims, the court shall enter an order approving grounds for divorce
                    after:

                    (i)    the parties have signed and filed Waivers of Notice of
                           Intention to File the Praecipe to Transmit Record or,
                           alternatively, the party requesting the order approving
                           grounds has served on the other party a Notice of
                           Intention to File the Praecipe to Transmit Record,
                           which included a blank Counter-Affidavit under
                           Section 3301(c)(1) and a copy of the proposed
                           Praecipe to Transmit Record that indicated the date
                           and manner of service of the Notice of Intention to
                           File the Praecipe to Transmit Record; and

                    (ii)   the party requesting the order approving grounds has
                           completed and filed a Praecipe to Transmit Record
                           requesting the court enter an order approving grounds
                           for divorce. If the parties have not waived the Notice
                           of Intention to File the Praecipe to Transmit Record,
                           the moving party shall wait a minimum of 20 days
                           after service of the Notice of Intention to File the

                                           4
                           Praecipe to Transmit Record before filing the
                           Praecipe to Transmit Record. If the court enters an
                           order approving grounds for divorce, entry of the
                           divorce decree shall be deferred until the ancillary
                           claims have been resolved.

      Note: See Pa.R.C.P. No. 1920.73(a) for the Notice of Intention to File the
Praecipe to Transmit Record.

             See Pa.R.C.P. No. 1920.73(b) for the Waiver of Notice of Intention to File
the Praecipe to Transmit Record.

             See Pa.R.C.P. No. 1920.73(c) for the Praecipe to Transmit Record.

             (3)    After the court enters an order approving grounds for divorce, a
                    party may request, consistent with the judicial district’s local rules
                    and procedures, that the court either hears the ancillary claims or
                    appoints a master to hear the ancillary claims as outlined in
                    Pa.R.C.P. No. 1920.51.

      Note: See Pa.R.C.P. No. 1920.74 for the Motion for Appointment of Master.

             (4)    If the parties resolve the ancillary claims by agreement after the
                    court approves the grounds for the divorce but before the court
                    enters an order disposing of the ancillary claims, the parties shall
                    file a Praecipe to Transmit Record requesting the court enter the
                    appropriate divorce decree. To the extent the agreement does not
                    address all of the parties’ claims raised in the pleadings, the party
                    raising the outstanding claims shall withdraw the claims before the
                    court enters a divorce decree.

      (b)    Obtaining a divorce decree under Section 3301(c)(2) of the Divorce Code.

             (1)    If a party has filed a complaint requesting a divorce on the ground
                    of irretrievable breakdown and a party has been convicted of a
                    personal injury crime against his or her spouse, the court shall
                    enter a decree in divorce after:

                    (i)    proof of service of the complaint has been filed;

                    (ii)   the party who is the victim of the personal injury
                           crime:


                                            5
                            (A)    has signed and filed an Affidavit of Consent
                                   consistent with subdivision (a)(1)(ii); and

                            (B)    has signed and filed an Affidavit to Establish
                                   Presumption of Consent under Section
                                   3301(c)(2) of the Divorce Code alleging his or
                                   her status as a victim of a personal injury crime
                                   and that his or her spouse has been convicted
                                   of that crime;

                    (iii)   the filed affidavits and a blank Counter-Affidavit under
                            Section 3301(c)(2) of the Divorce Code have been
                            served on the other party consistent with Pa.R.C.P.
                            No. 1930.4, and the other party has admitted or failed
                            to deny the averments in the Affidavit to Establish
                            Presumption of Consent under Section 3301(c)(2) of
                            the Divorce Code;

                            (A)    If a party files a Counter-Affidavit under Section
                                   3301(c)(2) of the Divorce Code denying an
                                   averment in the Affidavit to Establish
                                   Presumption of Consent under
                                   Section 3301(c)(2) of the Divorce Code, either
                                   party may present a motion requesting the
                                   court resolve the issue.

                            (B)    After presentation of the motion in subdivision
                                   (A), the court may hear the testimony or,
                                   consistent with Pa.R.C.P. No.
                                   1920.51(a)(1)(ii)(D), appoint a master to hear
                                   the testimony and to issue a report and
                                   recommendation.

        Note: This subdivision requires service of the counter-affidavit on the non-
moving party consistent with original process since the averments in the moving party’s
Affidavit to Establish Presumption of Consent under Section 3301(c)(2) of the Divorce
Code are deemed admitted unless denied. See Pa.R.C.P. No. 1930.4 for service of
original process and Pa.R.C.P. No. 1920.14(b) regarding failure to deny averments in
the affidavit.

                    (iv)    the ancillary claims under Pa.R.C.P. Nos. 1920.31
                            and 1920.33 have been withdrawn by the party
                            raising the claims, have been resolved by agreement

                                             6
                           of the parties or order of court, have not been raised
                           in the pleadings, or in the case of a bifurcated divorce,
                           the court has retained jurisdiction of the ancillary
                           claims;

                    (v)    a minimum of 20 days from the date of service of the
                           affidavits and blank Counter-Affidavit under Section
                           3301(c)(2) as set forth in (b)(1)(iii), the party requesting the
                           divorce decree has served on the other party a Notice of
                           Intention to File the Praecipe to Transmit Record, which
                           included a copy of the proposed Praecipe to Transmit
                           Record that indicated the date and manner of service of the
                           Notice of Intention to File the Praecipe to Transmit Record,
                           except that service of such Notice of Intention is not required
                           if:

                           (A)    the parties have signed and filed Waivers of Notice of
                                  Intention to File the Praecipe to Transmit Record; or

                           (B)    the court finds that an attorney has not entered an
                                  appearance on the defendant’s behalf and that the
                                  defendant cannot be located after a diligent search;
                                  and

                    (vi)   the party requesting the divorce decree has
                           completed and filed a Praecipe to Transmit Record. If
                           the parties have not waived the Notice of Intention to
                           File the Praecipe to Transmit Record, the moving
                           party shall wait a minimum of 20 days after service of
                           the Notice of Intention to File the Praecipe to Transmit
                           Record before filing the Praecipe to Transmit Record.

      Note: See Pa.R.C.P. No. 1920.72(b) for the Affidavit of Consent.

            See Pa.R.C.P. No. 1920.72(c) for the Affidavit to Establish Presumption of
Consent under Section 3301(c)(2) of the Divorce Code.

              See Pa.R.C.P. No. 1920.72(e)(2) for the Counter-Affidavit under Section
3301(c)(2) of the Divorce Code.

             See Pa.R.C.P. No. 1920.73(a) for the Notice of Intention to File the
Praecipe to Transmit Record.


                                            7
             See Pa.R.C.P. No. 1920.73(b) for the Waiver of Notice of Intention to File
the Praecipe to Transmit Record.

             See Pa.R.C.P. No. 1920.73(c) for the Praecipe to Transmit Record.

             (2)    To the extent that grounds for divorce have been established under
                    Section 3301(c)(2) of the Divorce Code as outlined in subdivision
                    (b)(1)(ii) - (iii) and the parties have been unable to resolve the
                    ancillary claims, the court shall enter an order approving grounds
                    for divorce after:

                    (i)    a minimum of 20 days from the date of service of the
                           affidavits and blank Counter-Affidavit under Section
                           3301(c)(2) of the Divorce Code as set forth in (b)(1)(iii), the
                           party requesting the order approving grounds has served on
                           the other party a Notice of Intention to File the Praecipe to
                           Transmit Record, which included a copy of the proposed
                           Praecipe to Transmit Record that indicated the date and
                           manner of service of the Notice of Intention to File the
                           Praecipe to Transmit Record, except that service of such
                           Notice of Intention is not required if:

                           (A)    the parties have signed and filed Waivers of Notice of
                                  Intention to File the Praecipe to Transmit Record; or

                           (B)    the court finds that an attorney has not entered an
                                  appearance on the defendant’s behalf and that the
                                  defendant cannot be located after a diligent search;
                                  and

                    (ii)   the party requesting the order approving grounds has
                           completed and filed a Praecipe to Transmit Record
                           requesting the court enter an order approving grounds
                           for divorce. If the parties have not waived the Notice
                           of Intention to File the Praecipe to Transmit Record,
                           the moving party shall wait a minimum of 20 days
                           after service of the Notice of Intention to File the
                           Praecipe to Transmit Record before filing the
                           Praecipe to Transmit Record. If the court enters an
                           order approving grounds for divorce, entry of the
                           divorce decree shall be deferred until the ancillary
                           claims have been resolved.


                                            8
      Note: See Pa.R.C.P. No. 1920.73(a) for the Notice of Intention to File the
Praecipe to Transmit Record.

             See Pa.R.C.P. No. 1920.73(b) for the Waiver of Notice of Intention to File
the Praecipe to Transmit Record.

             See Pa.R.C.P. No. 1920.73(c) for the Praecipe to Transmit Record.

             (3)    After the court enters an order approving grounds for divorce, a
                    party may request, consistent with the judicial district’s local rules
                    and procedures, that the court either hears the ancillary claims or
                    appoints a master to hear the ancillary claims as outlined in
                    Pa.R.C.P. No. 1920.51.

      Note: See Pa. R.C.P. No. 1920.74 for the Motion for Appointment of Master.

             (4)    If the parties resolve the ancillary claims by agreement after the
                    court approves the grounds for the divorce but before the court
                    enters an order disposing of the ancillary claims, the parties shall
                    file a Praecipe to Transmit Record requesting the court enter the
                    appropriate divorce decree. To the extent the agreement does not
                    address all of the parties’ claims raised in the pleadings, the party
                    raising the outstanding claims shall withdraw the claims before the
                    court enters a divorce decree.

      (c)    Obtaining a divorce decree under Section 3301(d) of the Divorce Code.

             (1)    If a party has filed a complaint requesting a divorce on the ground
                    of irretrievable breakdown and the requisite separation period has
                    elapsed, the court shall enter a decree in divorce after:

                    (i)     proof of service of the complaint has been filed;

                    (ii)    a party has signed and filed an Affidavit under
                            Section 3301(d) of the Divorce Code averring that the
                            marriage is irretrievably broken and that the parties
                            have been separate and apart for the required
                            separation period;

                    (iii)   the filed affidavit and a blank Counter-Affidavit under
                            Section 3301(d) of the Divorce Code have been
                            served on the other party consistent with Pa.R.C.P.
                            No. 1930.4, and the other party has admitted or failed

                                            9
                           to deny the averments in the Affidavit under
                           Section 3301(d) of the Divorce Code;

                           (A)    If a party files a Counter-Affidavit under Section
                                  3301(d) of the Divorce Code denying an
                                  averment in the Affidavit under Section 3301(d)
                                  of the Divorce Code, including the date of
                                  separation, either party may present a motion
                                  requesting the court resolve the issue.

                           (B)    After presentation of the motion in subdivision
                                  (A), the court may hear the testimony or,
                                  consistent with Pa.R.C.P. No.
                                  1920.51(a)(1)(ii)(D), appoint a master to hear
                                  the testimony and to issue a report and
                                  recommendation.

       Note: This subdivision requires service of the counter-affidavit on the non-
moving party consistent with original process since the averments in the moving party’s
Affidavit under § 3301(d) of the Divorce Code are deemed admitted unless denied. See
Pa.R.C.P. No. 1930.4 for service of original process and Pa.R.C.P. No. 1920.14(b)
regarding failure to deny averments in the affidavit.

                    (iv)   the ancillary claims under Pa.R.C.P. Nos. 1920.31
                           and 1920.33 have been withdrawn by the party
                           raising the claims, have been resolved by agreement
                           of the parties or order of court, have not been raised
                           in the pleadings, or in the case of a bifurcated divorce,
                           the court has retained jurisdiction of the ancillary
                           claims;

                    (v)    a minimum of 20 days from the date of service of the
                           affidavit and blank Counter-Affidavit under Section 3301(d)
                           of the Divorce Code as set forth in (c)(1)(iii), the party
                           requesting the divorce decree has served on the other party
                           a Notice of Intention to File the Praecipe to Transmit Record,
                           which included a copy of the proposed Praecipe to Transmit
                           Record that indicated the date and manner of service of the
                           Notice of Intention to File the Praecipe to Transmit Record,
                           except that service of such Notice of Intention is not required
                           if:



                                           10
                           (A)    the parties have signed and filed Waivers of Notice of
                                  Intention to File the Praecipe to Transmit Record; or

                           (B)    the court finds that an attorney has not entered an
                                  appearance on the defendant’s behalf and that the
                                  defendant cannot be located after a diligent search;
                                  and

                    (vi)   the party requesting the divorce decree has
                           completed and filed a Praecipe to Transmit Record. If
                           the parties have not waived the Notice of Intention to
                           File the Praecipe to Transmit Record, the moving
                           party shall wait a minimum of 20 days after service of
                           the Notice of Intention to File the Praecipe to Transmit
                           Record before filing the Praecipe to Transmit Record.

       Note: See Pa.R.C.P. No. 1920.72(d) for the Affidavit under Section 3301(d) of
the Divorce Code.

              See Pa.R.C.P. No. 1920.72(e)(3) for the Counter-Affidavit under Section
3301(d) of the Divorce Code.

             See Pa.R.C.P. No. 1920.73(a) for the Notice of Intention to File the
Praecipe to Transmit Record.

             See Pa.R.C.P. No. 1920.73(b) for the Waiver of Notice of Intention to File
the Praecipe to Transmit Record.

             See Pa.R.C.P. No. 1920.73(c) for the Praecipe to Transmit Record.

             (2)    To the extent that grounds for divorce have been established under
                    Section 3301(d) of the Divorce Code as outlined in subdivision
                    (c)(1)(ii) - (iii) and the parties have been unable to resolve the
                    ancillary claims, the court shall enter an order approving grounds
                    for divorce after:

                    (i)    a minimum of 20 days from the date of service of the
                           affidavit and blank Counter-Affidavit under Section 3301(d)
                           of the Divorce Code as set forth in (c)(1)(iii), the party
                           requesting the order approving grounds has served on the
                           other party a Notice of Intention to File the Praecipe to
                           Transmit Record, which included a copy of the proposed
                           Praecipe to Transmit Record that indicated the date and

                                           11
                           manner of service of the Notice of Intention to File the
                           Praecipe to Transmit Record, except that service of such
                           Notice of Intention is not required if:

                           (A)    the parties have signed and filed Waivers of Notice of
                                  Intention to File the Praecipe to Transmit Record; or

                           (B)    the court finds that an attorney has not entered an
                                  appearance on the defendant’s behalf and that the
                                  defendant cannot be located after a diligent search;
                                  and

                    (ii)   the party requesting the order approving grounds has
                           completed and filed a Praecipe to Transmit Record
                           requesting the court enter an order approving grounds
                           for divorce. If the parties have not waived the Notice
                           of Intention to File the Praecipe to Transmit Record,
                           the moving party shall wait a minimum of 20 days
                           after service of the Notice of Intention to File the
                           Praecipe to Transmit Record before filing the
                           Praecipe to Transmit Record. If the court enters an
                           order approving grounds for divorce, entry of the
                           divorce decree shall be deferred until the ancillary
                           claims have been resolved.

      Note: See Pa.R.C.P. No. 1920.73(a) for the Notice of Intention to File the
Praecipe to Transmit Record.

             See Pa.R.C.P. No. 1920.73(b) for the Waiver of Notice of Intention to File
the Praecipe to Transmit Record.

             See Pa.R.C.P. No. 1920.73(c) for the Praecipe to Transmit Record.

             (3)    After the court enters an order approving grounds for divorce, a
                    party may request, consistent with the judicial district’s local rules
                    and procedures, that the court either hears the ancillary claims or
                    appoints a master to hear the ancillary claims as outlined in
                    Pa.R.C.P. No. 1920.51.

      Note: See Pa.R.C.P. No. 1920.74 for the Motion for Appointment of Master.

             (4)    If the parties resolve the ancillary claims by agreement after the
                    court approves the grounds for the divorce but before the court

                                            12
enters an order disposing of the ancillary claims, the parties shall
file a Praecipe to Transmit Record requesting the court enter the
appropriate divorce decree. To the extent the agreement does not
address all of the parties’ claims raised in the pleadings, the party
raising the outstanding claims shall withdraw the claims before the
court enters a divorce decree.




                       13
                             Explanatory Comment — 2019

       On April 21, 2016, Act 24 of 2016 (Act of Apr. 21, 2016, P.L. 166, No. 24)
amended the Divorce Code by adding 23 Pa.C.S. § 3301(c)(2). Section 3301(c)(2)
creates a presumption of consent to a divorce if a party is the victim of a personal injury
crime committed by his or her spouse, as outlined in 23 Pa.C.S. § 3103. The Act
amended other correlative statutes in the Divorce Code, as well. To effectively
incorporate procedures for the newly enacted Section 3301(c)(2) into the Rules of Civil
Procedure, Pa.R.C.P. No. 1920.42 was rescinded and replaced.

        In implementing Section 3301(c)(2), the rule utilizes an affidavit/counter-affidavit
procedure similar to a Section 3301(d) divorce, which served as a template for the new
procedure. The process for establishing the presumption of consent in Section
3301(c)(2) requires the party to aver in an affidavit that he or she had been the victim of
a personal injury crime and that his or her spouse had been convicted of that personal
injury crime. In response, the allegedly convicted spouse may oppose the
establishment of the presumption by completing and filing a counter-affidavit. If the
allegedly convicted spouse opposes the establishment of the presumption, the court
may either schedule a hearing on the establishment of the presumption or appoint a
master to do so. As part of the revised divorce procedures, amended Pa.R.C.P. No.
1920.51(a)(1) permits the appointment of a master for a determination of the
presumption under Section 3301(c)(2). To effectuate the new procedures for Section
3301(c)(2) divorces, several additional forms, including an Affidavit to Establish
Presumption of Consent and a Counter-Affidavit under Section 3301(c)(2), have been
added to the rules. See Pa.R.C.P. No. 1920.72(c) and (e)(2).

        In addition to the changes to the rule related to 23 Pa.C.S. § 3301(c)(2), the rule
has been further revised to provide a uniform practice across the Commonwealth for
establishing a definitive point when the parties can move the court for resolution of any
ancillary claims. As the court cannot resolve the ancillary claims until grounds for
divorce have been established, Pa.R.C.P. No. 1920.42 includes procedures for
obtaining approval of grounds for divorce in cases in which the parties have unresolved
ancillary claims. This process requires that the parties obtain a court order approving
grounds for divorce before seeking the appointment of a divorce master or requesting
the court hear the ancillary claims raised in the pleadings. Forms have been
correlatively amended or retitled to reflect this new procedure. The Waiver of Notice of
Intention has been moved from Pa.R.C.P. No. 1920.72 to Pa.R.C.P. No. 1920.73.

       As a result of these changes, Pa.R.C.P. No. 1920.42 specifically outlines the
process for obtaining a decree for Section 3301(c)(1), Section 3301(c)(2), and Section
3301(d) divorces. Although the rule’s length has expanded extensively, the detailed
procedure alleviates confusion on when and how to obtain a divorce decree and further
assists unrepresented parties to maneuver through a complicated procedure.

                                             14
Rule 1920.45. Counseling[.]

      (a)    [When counseling is provided for in the Divorce Code]If the Divorce
Code provides for counseling, the parties shall be notified of the availability of
counseling as prescribed [by Rules]in Pa.R.C.P. Nos. 1920.12(a)(8) and 1920.71.

      Note: See Section 3302 of the Divorce Code for the divorce actions in
which the parties may request counseling, but note the counseling exceptions in
Section 3302(g).

      [(b) The court shall maintain and make available to all parties in the
prothonotary’s office a list of qualified professionals who provide counseling
services.]
      (b)   The court shall maintain in the prothonotary’s office a list of qualified
professionals that provide counseling services, which shall be available to the
parties upon request.

      Note: Section 3103 of the Divorce Code defines the term ‘‘qualified
professionals.’’

     [(c)(1) When the ground for divorce is under Section 3301(c) of the Divorce
Code and counseling is requested by either party, the counseling must be
completed within ninety days after filing the complaint.

      Note: See Section 3302(b) of the Divorce Code providing for the ninety-day
period.

           (2)    When the ground for divorce is under Section 3301(d) of the
Divorce Code and the court orders counseling, it must be completed within one
hundred twenty days unless the parties agree to a longer period.]

      (c)    If the ground for divorce is under:

             (1)    Section 3301(c) of the Divorce Code and the court orders
                    counseling as requested by a party, the parties must complete
                    counseling within 90 days of the divorce complaint’s filing; or

             (2)    Section 3301(d) of the Divorce Code and a court orders
                    counseling, the parties must complete counseling within 120
                    days, unless the parties agree to a longer period.

       Note: See Section 3301(d)(2) of the Divorce Code providing for a period ‘‘not
less than 90 days nor more than 120 days...’’

                                          15
       (d)    If the court has referred a divorce action [for divorce has been
referred] to a master and [there is a request for]a party requests counseling
pursuant to the Divorce Code, [the master,] without leave of court, the master may
require counseling and continue the hearing pending the counselor’s report.

     [Note: See Section 3302 of the Divorce Code for the instances in which
counseling may be requested or required.]




                                         16
Rule 1920.46. Affidavit of Non-Military Service[.]

        If the defendant fails to appear in the action, the plaintiff shall file an affidavit
regarding military service with the motion for appointment of a master, prior to a trial by
the court, or with the plaintiff's affidavit required by [Rule]Pa.R.C.P. No. 1920.42[(a)
(2)](b)(1)(ii) and (c)(1)(ii).

       Note: The Servicemembers Civil Relief Act, [50 App. U.S.C.A. Section 521]50
U.S.C. §§ 3901- 4043, requires that in cases in which the defendant does not make an
appearance, the plaintiff must file an affidavit of non-military service before the court
may enter judgment. If the defendant is in the military service and an attorney has not
entered an appearance on behalf of the defendant, [no]a judgment [may]shall not be
entered until the court appoints an attorney to represent the defendant and protect his
or her interest.

            [Rule 1920.42(a)(2) governs an action]Actions for divorce under
Section 3301(c)(2) and (d)(1)(i) of the Divorce Code are governed by Pa.R.C.P. No.
1920.42(b) and (c), respectively.

                                             ***




                                             17
Rule 1920.51. Hearing by the Court. Appointment of Master. Notice of Hearing[.]

       [(a) (1)     The court may hear the testimony or, upon motion of a party or
of the court, the court may appoint a master to hear the actions and ancillary
claims specified in subdivision (a)(2)(i) and issue a report and recommendation.
The order of appointment shall specify the actions and ancillary claims that are
referred to the master.

             (2)    (i)   The court may appoint a master in an action of divorce
under Section 3301(a), (b), and (d)(1)(ii) of the Divorce Code, an action for
annulment, and the ancillary claims for alimony, equitable division of marital
property, partial custody, counsel fees, and costs and expenses, or any aspect of
those actions or claims.

                   (ii)   If there are no claims other than divorce, no master may
be appointed to determine grounds for divorce if either party has asserted
grounds for divorce pursuant to § 3301(c) or § 3301(d)(1)(i) of the Divorce Code. A
master may be appointed to hear ancillary economic claims in a divorce action
pursuant to § 3301(c) or § 3301(d) of the Divorce Code. The master may be
appointed to hear ancillary economic claims prior to the entry of a divorce decree
if grounds for divorce have been established.

                   (iii) No master may be appointed in a claim for legal,
physical or shared custody or paternity.

      Note: Section 3321 of the Divorce Code, 23 Pa.C.S. § 3321, prohibits the
appointment of a master as to the claims of custody and paternity.

            (3)     The motion for the appointment of a master and the order shall
be substantially in the form prescribed by Rule 1920.74.

             (4)    A permanent or standing master employed by, or under
contract with, a judicial district or appointed by the court shall not practice family
law before a conference officer, hearing officer, permanent or standing master, or
judge of the same judicial district.

      Note: Hearing conference officers preside at office conferences under Rule
1910.11. Hearing officers preside at hearings under Rule 1910.12. The
appointment of masters to hear actions in divorce or for annulment of marriage is
authorized by Rule 1920.51.]

      (a)    In an action of divorce or annulment:


                                          18
(1)   the court may:

      (i)    hear the testimony; or

      (ii)   upon motion of a party or of the court, appoint a
             master:

             (A)   before entry of the divorce decree to hear
                   the testimony for the ancillary claims of
                   alimony, equitable division of marital
                   property, partial physical custody,
                   supervised physical custody, counsel fees,
                   and costs and expenses, which are raised
                   in the pleadings, and to issue a report and
                   recommendation, provided that grounds for
                   divorce under Sections 3301(c) or 3301(d)
                   of the Divorce Code have been established
                   and approved by the court as outlined in
                   Pa.R.C.P. No. 1920.42;

             (B)   before approving grounds for divorce under
                   Sections 3301(c) or 3301(d) of the Divorce
                   Code for the limited purpose of assisting
                   the parties and the court on issues of
                   discovery or settlement;

             (C)   to hear the testimony for establishing
                   grounds for divorce under Sections 3301(a)
                   or 3301(b) of the Divorce Code or
                   annulment and the ancillary claims, which
                   are raised in the pleadings, and to issue a
                   report and recommendation; or

             (D)   after a party files a counter-affidavit
                   denying the averments in the affidavit in an
                   action under Section 3301(c)(2) or 3301(d)
                   of the Divorce Code, including the date of
                   separation, to hear the testimony and to
                   issue a report and recommendation.

(2)   the court shall not appoint a master:



                           19
                  (i)     to approve grounds for divorce under Sections
                         3301(c) or 3301(d) of the Divorce Code; or

      Note: See Pa.R.C.P. No. 1920.42 for approving grounds for divorce under
Sections 3301(c) and 3301(d) of the Divorce Code.

                  (ii)   for the claims of legal custody, sole physical
                         custody, primary physical custody, shared
                         physical custody, or paternity.

      Note: Section 3321 of the Divorce Code prohibits the appointment of a
master as to the claims of custody and paternity. However, as set forth in
Pa.R.C.P. No. 1920.91(3), the Supreme Court of Pennsylvania suspended Section
3321 insofar as that section prohibits the appointment of masters in partial
physical custody cases.

            (3)   The Motion for the Appointment of a Master and the order shall
                  be substantially in the form prescribed by Pa.R.C.P. No.
                  1920.74. The order appointing the master shall specify the
                  issues or ancillary claims that are referred to the master.

            (4)   A permanent or standing master employed by or under
                  contract with a judicial district or appointed by the court shall
                  not practice family law before a conference officer, hearing
                  officer, permanent or standing master, or judge of the same
                  judicial district.

      Note: Conference officers preside at office conferences under Pa.R.C.P.
No. 1910.11. Hearing officers preside at hearings under Pa.R.C.P. No. 1910.12.
The appointment of master to hear actions in divorce or annulment is authorized
by Section 3321 of the Divorce Code.

                                       ***




                                        20
                          Explanatory Comment — 2019

       Subdivision (a)(1)(ii)(A) provides for the appointment of a master to hear,
inter alia, partial physical custody cases. The authority for a master to hear
partial physical custody cases is 23 Pa.C.S. § 3321, which the Supreme Court of
Pennsylvania suspended in part to allow masters to hear partial physical custody
cases. However, this rule should not be construed to require a court to appoint
masters in partial physical custody or supervised physical custody cases. Nor
should the rule be construed as inconsistent with Pa.R.C.P. Nos. 1915.4-1, 1915.4-
2, or 1915.4-3 that provide for conference officers and hearing officers in custody
cases.




                                        21
Rule 1920.53. Hearing by Master. Report[.]

       In an action for divorce or annulment [which]that has been referred to a master,
the master’s report and recommendation shall include findings of fact, conclusions of
law, and a recommended disposition of the case or issue.

      (a)   The findings of fact shall include, as appropriate for the circumstances
and issues before the master:

              (1)    the method and date of service of process[.];

              (2)    the manner and date of service of the notice of the master’s hearing
                     or the master’s efforts to notify the [defendant]parties[.];

              (3)    the date and place of marriage[.];

              (4)    information relating to any prior marriage of [either party]the
                     parties and proof of dissolution of such prior marriage[.];

              (5)    the residences of the parties at the time of the marriage and
                     subsequent thereto, the actual length of time the parties have
                     resided in the Commonwealth, and whether the residence
                     requirement of Section 3104(b) of the Divorce Code has been
                     met[.];

              (6)    the age and occupation of [each party.]the parties;

              (7)    the [name]initials and age of [each child]the children of the
                     parties, if any, and with whom [each]the children reside[s.];

              (8)    the grounds upon which the action is based[.];

              (9)    defenses to the action, if any[, and];

              (10)   whether the court should grant or deny the divorce [should be
                     granted], annulment, or other relief on the basis of the complaint[
                     or], the counterclaim, if filed, or a motion requesting relief; and

              (11)   other relevant facts related to the appointment.

       (b)    The conclusions of law shall include a discussion of the law as it relates to
the facts, as well as the legal conclusions reached by the master.


                                            22
      (c)    [The report shall include the master’s recommendation that the
divorce or annulment be granted or denied. ]If a divorce or an annulment is
recommended, the master shall attach a proposed decree to the report and
recommendation.




                                       23
Rule 1920.72. Form of Complaint. Affidavits under [§]Section 3301(c) or [§]Section
3301(d) of the Divorce Code. [Counter-affidavit]Counter-Affidavits[. Waiver of
Notice of Intention to Request Decree under § 3301(c) and § 3301(d)]

      (a)     The complaint in an action of divorce under [§]Section 3301(c) or Section
3301(d) shall begin with the Notice to Defend and Claim Rights required by
[Rule]Pa.R.C.P. No. 1920.71 and shall be substantially in the following form:

                                            ***

       (b)    The [affidavit of consent]Affidavit of Consent required by [§]Section
3301(c) of the Divorce Code and [Rule]Pa.R.C.P. No. 1920.42(a)(1)(ii) or (b)(1)(ii)
shall be substantially in the following form:

                                         (Caption)

                                AFFIDAVIT OF CONSENT

        1.   A Complaint in divorce under [§]Section 3301(c) of the Divorce Code was
filed on ____________________ and served on the defendant on _____________.
               (Date)                                                   (Date)

       2.    The marriage of plaintiff and defendant is irretrievably broken and
[ninety]90 days have elapsed from the date of filing and service of the Complaint.

       3.     I consent to the entry of a final decree of divorce after service of [notice of
intention to request entry of the decree]the Notice of Intention to File Praecipe to
Transmit Record.

      I verify that the statements made in this affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.C.S.
§ 4904 relating to unsworn falsification to authorities.

Date: ____________________         ___________________________________
                                   [(Plaintiff)/(Defendant)](PLAINTIFF) (DEFENDANT)

      [(c) The waiver permitted by Rule 1920.42(e) shall be in substantially the
following form:

                                         (Caption)

                       Waiver of Notice of Intention to Request
                          Entry of a Divorce Decree under

                                             24
                     § 3301(c) and § 3301(d) of the Divorce Code

       1.     I consent to the entry of a final decree of divorce without notice.

      2.     I understand that I may lose rights concerning alimony, division of
property, lawyer’s fees or expenses if I do not claim them before a divorce is
granted.

        3.      I understand that I will not be divorced until a divorce decree is
entered by the Court and that a copy of the decree will be sent to me immediately
after it is filed with the prothonotary.

      I verify that the statements made in this affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18
Pa.C.S. § 4904 relating to unsworn falsification to authorities.

       Date: _____________________ ___________________________________
                                   (PLAINTIFF) (DEFENDANT)]

       (c)   The Affidavit to Establish Presumption of Consent under Section
3301(c)(2) of the Divorce Code and required by Pa.R.C.P. No. 1920.42(b)(1)(ii)(B)
shall be substantially in the following form:

                      ---The text below is an entirely new form---

                                         (Caption)

                                         NOTICE

      If you wish to deny any of the statements set forth in this affidavit, you must file a
counter-affidavit within 20 days after this affidavit has been served on you or the
statements will be admitted.

             AFFIDAVIT TO ESTABLISH PRESUMPTION OF CONSENT
               UNDER SECTION 3301(c)(2) OF THE DIVORCE CODE

1.     I am the victim of a personal injury crime as defined in 23 Pa.C.S. § 3103.

2.     My spouse was convicted of the crime averred in Paragraph 1 on    insert date

in the Court of Common Pleas of          insert county name County. The docket
number(s) is/are         insert docket number          .

3.     The personal injury crime(s) for which my spouse was convicted:

                                             25
Check all that apply:

      18 Pa.C.S. Ch. 25 (relating to criminal homicide)
      18 Pa.C.S. Ch. 27 (relating to assault)
      18 Pa.C.S. Ch. 29 (relating to kidnapping)
      18 Pa.C.S. Ch. 30 (relating to human trafficking)
      18 Pa.C.S. Ch. 31 (relating to sexual offenses)
      18 Pa.C.S. § 3301 (relating to arson and related offenses)
      18 Pa.C.S. Ch. 37 (relating to robbery)
      18 Pa.C.S. Ch. 49 Subch. B (relating to victim and witness intimidation)
      75 Pa.C.S. § 3732 (relating to homicide by vehicle)
      75 Pa.C.S. § 3742 (relating to accidents involving death or personal injury)

      I verify that the statements made in this affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.C.S.
§ 4904 relating to unsworn falsification to authorities.


__________________                 ____________________________
Date                               (PLAINTIFF) (DEFENDANT)

      (d)      The [affidavit required by §]Affidavit under Section 3301(d) of the
Divorce Code [and ]required by Pa.R.C.P. No. 1920.42[(a)(2)](c)(1)(ii) shall be
substantially in the following form:

                                         (Caption)

                                         NOTICE

      If you wish to deny any of the statements outlined in this affidavit, you must file a
counter-affidavit within 20 days after this affidavit has been served on you or the
statements will be admitted.

                         AFFIDAVIT UNDER SECTION 3301(d)
                              OF THE DIVORCE CODE

       1.     The parties to this action separated on          insert date   .

       2.     Check (a) or (b):

             (a)   The date of separation was prior to December 5, 2016, and the
parties have continued to live separate and apart for a period of at least two years.

                                            26
             (b)   The date of separation was on or after December 5, 2016, and the
parties have continued to live separate and apart for a period of at least one year.

      3.     The marriage is irretrievably broken.

       4.     I understand that I may lose rights concerning alimony, division of
property, lawyer’s fees, [or] costs and expenses, or other important rights if I do not
claim them before a divorce is granted.

      I verify that the statements made in this affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.C.S.
§ 4904 relating to unsworn falsification to authorities.

Date: __________                   __________________________________
                                   (PLAINTIFF) (DEFENDANT)

      (e)    Counter-Affidavits.

             (1)    The [counter-affidavit prescribed]Counter-Affidavit under
                    Section 3301(c)(1) of the Divorce Code required by Pa.R.C.P.
                    No. 1920.42[(d)(2) for a divorce under § 3301(c)](a)(1)(iv) and
                    (a)(2)(i) shall be substantially in the following form:

                                        (Caption)

            COUNTER-AFFIDAVIT UNDER [§]SECTION 3301(c)(1) OF THE
                              DIVORCE CODE

       I wish to claim economic relief, which may include alimony, division of property,
lawyer’s fees[ or], costs and expenses, or other important rights.

       [I understand that I must file my economic claims with the prothonotary in
writing and serve them on the other party. If I fail to do so before the date set
forth on the Notice of Intention to Request Divorce Decree, the divorce decree
may be entered without further notice to me, and I shall be unable thereafter to
file any economic claims.]
       I UNDERSTAND THAT I MUST ALSO FILE ALL OF MY ECONOMIC CLAIMS
IN WRITING AND SERVE THEM ON THE OTHER PARTY. IF I FAIL TO DO SO
BEFORE THE DATE SET FORTH ON THE NOTICE OF INTENTION TO FILE THE
PRAECIPE TO TRANSMIT RECORD, THE DIVORCE DECREE OR ORDER
APPROVING GROUNDS FOR DIVORCE MAY BE ENTERED WITHOUT FURTHER


                                           27
NOTICE TO ME, AND I MAY BE UNABLE THEREAFTER TO FILE ANY ECONOMIC
CLAIMS.

      I verify that the statements made in this counter-affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.C.S.
§ 4904, relating to unsworn falsification to authorities.

Date: ___________________                              __________________________
                                                       (PLAINTIFF) (DEFENDANT)

    NOTICE: IF YOU DO NOT WISH TO CLAIM ECONOMIC RELIEF, YOU
SHOULD NOT FILE THIS COUNTER-AFFIDAVIT.

             (2)     The Counter-Affidavit under Section 3301(c)(2) of the Divorce
                     Code required by Pa.R.C.P. No. 1920.42(b)(1)(iii) and (b)(2)(i)
                     shall be substantially in the following form:

                      ---The text below is an entirely new form---

                                        (Caption)

                            COUNTER-AFFIDAVIT
                UNDER SECTION 3301(c)(2) OF THE DIVORCE CODE

      1.     Check either (a) or (b):

            (a)     I do not oppose the entry of a divorce decree.

            (b)     I oppose the entry of a divorce decree because:

      (Check (i), (ii), or both)

            (i)   I have not been convicted of a personal injury crime as
             defined in 23 Pa.C.S. § 3103.

            (ii)   My spouse was not the victim of a personal injury crime for
             which I have been convicted.

      2.     Check (a), (b), or (c):

             (a)     I do not wish to make any claims for economic relief. I understand
that I may lose rights concerning alimony, division of property, lawyer's fees, costs and
expenses, or other important rights if I do not claim them before a divorce is granted.

                                            28
              (b)   I wish to claim economic relief, which may include alimony, division
of property, lawyer's fees, costs and expenses, or other important rights.

      I UNDERSTAND THAT IN ADDITION TO CHECKING 2(b), I MUST ALSO FILE
ALL OF MY ECONOMIC CLAIMS IN WRITING AND SERVE THEM ON THE OTHER
PARTY. IF I FAIL TO DO SO BEFORE THE DATE SET FORTH ON THE NOTICE OF
INTENTION TO FILE THE PRAECIPE TO TRANSMIT RECORD, THE DIVORCE
DECREE OR ORDER APPROVING GROUNDS FOR DIVORCE MAY BE ENTERED
WITHOUT FURTHER NOTICE TO ME, AND I MAY BE UNABLE THEREAFTER TO
FILE ANY ECONOMIC CLAIMS.

             (c)     Economic claims have been raised and are not resolved.

       I verify that the statements made in this counter-affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.
C.S. § 4904, relating to unsworn falsification to authorities.


Date: __________                          __________________________________
                                          (PLAINTIFF) (DEFENDANT)


      NOTICE:  IF YOU DO NOT WISH TO OPPOSE THE ENTRY OF A DIVORCE
DECREE OR ORDER APPROVING GROUNDS FOR DIVORCE AND YOU DO NOT
WISH TO MAKE ANY CLAIM FOR ECONOMIC RELIEF, YOU SHOULD NOT FILE
THIS COUNTER-AFFIDAVIT.

             [(2)](3)        The [counter-affidavit prescribed by §]Counter-Affidavit
under Section 3301(d) of the Divorce Code [and]required by Pa.R.C.P. No.
1920.42[(d)(2)](c)(1)(iii) and (c)(2)(i) shall be substantially in the following form:


                                         (Caption)

                    COUNTER-AFFIDAVIT UNDER [§]SECTION 3301(d)
                             OF THE DIVORCE CODE

       1.     Check either (a) or (b):

              (a)     I do not oppose the entry of a divorce decree.

              (b)     I oppose the entry of a divorce decree because:

                                            29
      Check (i), (ii), (iii) or all:

                       (i)    The parties to this action have not lived separate and
                       apart for the required separation period: two years for parties
                       that separated prior to December 5, 2016, and one year for
                       parties that separated on or after December 5, 2016.

                       (ii)     The marriage is not irretrievably broken.

                       (iii)    There are economic claims pending.

      (2)     Check (a), (b) or (c):

              (a)     I do not wish to make any claims for economic relief. I understand
that I may lose rights concerning alimony, division of property, lawyer’s fees, [or]costs
and expenses, or other important rights if I do not claim them before a divorce is
granted.

               (b)   I wish to claim economic relief, which may include alimony, division
of property, lawyer’s fees, [or]costs and expenses, or other important rights.

     I UNDERSTAND THAT IN ADDITION TO CHECKING (2)(b)[ ABOVE], I MUST
ALSO FILE ALL OF MY ECONOMIC CLAIMS [WITH THE PROTHONOTARY] IN
WRITING AND SERVE THEM ON THE OTHER PARTY. IF I FAIL TO DO SO BEFORE
THE DATE SET FORTH ON THE NOTICE OF INTENTION TO [REQUEST DIVORCE
DECREE]FILE THE PRAECIPE TO TRANSMIT RECORD, THE DIVORCE DECREE
OR ORDER APPROVING GROUNDS FOR DIVORCE MAY BE ENTERED WITHOUT
FURTHER NOTICE TO ME, AND I [SHALL]MAY BE UNABLE THEREAFTER TO FILE
ANY ECONOMIC CLAIMS.

              (c)      Economic claims have been raised and are not resolved.

      I verify that the statements made in this counter-affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.C.S.
§ 4904 relating to unsworn falsification to authorities.

Date: __________                             __________________________________
                                             (PLAINTIFF) (DEFENDANT)

    NOTICE: IF YOU DO NOT WISH TO OPPOSE THE ENTRY OF A DIVORCE
DECREE OR ORDER APPROVING GROUNDS FOR DIVORCE AND YOU DO NOT


                                                30
WISH TO MAKE ANY CLAIM FOR ECONOMIC RELIEF, YOU SHOULD NOT FILE
THIS COUNTER-AFFIDAVIT.

                               ***




                                31
Rule 1920.73. Notice of Intention to [Request Entry of Divorce Decree]File
Praecipe to Transmit Record. Waiver of Notice of Intention to File Praecipe to
Transmit Record. Praecipe to Transmit Record[. Forms]

      (a)    Notice of Intention to File the Praecipe to Transmit Record.

             (1)    [The notice of the intention to request entry of divorce decree
                   prescribed by Rule 1920.42(d)]If there is an attorney of record,
                   the Notice of Intention to File the Praecipe to Transmit Record
                   required by Pa.R.C.P. No. 1920.42(a)(1)(iv), (a)(2)(i), (b)(1)(v),
                   (b)(2)(i), (c)(1)(v), and (c)(2)(i), shall be substantially in the
                   following form[ if there is an attorney of record]:

                                   (Caption)
                   [NOTICE OF INTENTION TO REQUEST ENTRY
                            OF DIVORCE DECREE]
                         NOTICE OF INTENTION TO FILE
                     THE PRAECIPE TO TRANSMIT RECORD




      TO:    _______________________
             (PLAINTIFF/DEFENDANT)

       ___________________ (PLAINTIFF/DEFENDANT) intends to file with the court
the attached Praecipe to Transmit Record on or after _________________, 20____
requesting that [a final decree in divorce be entered]the court enter a final decree
in divorce or an order approving grounds for divorce as indicated on the
proposed Praecipe to Transmit Record.

                                 ________________________________
                                 Attorney for (PLAINTIFF/DEFENDANT)

             (2)   If there is no attorney of record:

                   (i)    The [notice of the intention to request entry of a §
                          3301(c) divorce decree prescribed by Rule
                          1920.42(d)]Notice of Intention to File the Praecipe
                          to Transmit Record required by Pa.R.C.P. No.
                          1920.42(a)(1)(iv) and (a)(2)(i) shall be substantially in
                          the following form[ if there is no attorney of record]:

                                       (Caption)

                                          32
                 [NOTICE OF INTENTION TO REQUEST ENTRY OF
                          § 3301(c) DIVORCE DECREE]
                        NOTICE OF INTENTION TO FILE
                     THE PRAECIPE TO TRANSMIT RECORD
                UNDER SECTION 3301(c)(1) OF THE DIVORCE CODE

       TO:    _______________________
              (PLAINTIFF/DEFENDANT)

        You have signed [a § 3301(c) affidavit]an Affidavit of Consent under Section
3301(c) of the Divorce Code consenting to the entry of a divorce decree. Therefore, on
or after __________________, 20___, the other party can request the court to enter a
final decree in divorce or, if there are unresolved ancillary claims, an order
approving grounds for divorce as indicated on the proposed Praecipe to Transmit
Record, which is attached.

        Unless you have already filed with the court a written claim for economic relief,
you must do so by the date in the paragraph above, or the court may grant the divorce
or, if there are unresolved ancillary claims, an order approving grounds for
divorce and you [will]may lose forever the right to ask for economic relief. The filing of
the form counter-affidavit alone does not protect your economic claims.

      YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER. IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO
FEE.

                               ______________________
                                        (Name)
                               ______________________
                                       (Address)
                               ______________________
                                  (Telephone Number)

       Note: The above lines are to be completed with the name, address, and
telephone number of the officer, organization, agency, or person designated by the
court in accordance with [Rule]Pa.R.C.P. No. 1018.1(c).



                                            33
            The date to be inserted in the first paragraph of the notice must be at least
[twenty]20 days after the date on which the notice was mailed or delivered.

                    (ii)   The [notice of the intention to request entry of §
                           3301(d) divorce decree prescribed by Rule
                           1920.42(d)]Notice of Intention to File the Praecipe
                           to Transmit Record required by Pa.R.C.P. No.
                           1920.42(b)(1)(v), (b)(2)(i), (c)(1)(v), and (c)(2)(i) shall
                           be substantially in the following form[ if there is no
                           attorney of record]:

                                        (Caption)

               [NOTICE OF INTENTION TO REQUEST ENTRY
                     OF § 3301(d) DIVORCE DECREE]
                     NOTICE OF INTENTION TO FILE
                 THE PRAECIPE TO TRANSMIT RECORD
    UNDER SECTION 3301(c)(2) OR SECTION 3301(d) OF THE DIVORCE CODE

      TO:    _______________________
             (PLAINTIFF/DEFENDANT)

       You have been sued in an action for divorce. You have failed to answer the
complaint or file a counter-affidavit to the [§ 3301(d) affidavit]Affidavit to Establish
Presumption of Consent under Section 3301(c)(2) of the Divorce Code or the
Affidavit under Section 3301(d) of the Divorce Code. Therefore, on or after
______________, 20___, the other party can request the court to enter a final decree in
divorce or, if there are unresolved ancillary claims, an order approving grounds
for divorce as indicated on the proposed Praecipe to Transmit Record, which is
attached.

       If you do not file [with the prothonotary of the court] an answer with your
signature notarized or verified[ or a counter-affidavit] by the above date, the court can
enter a final decree in divorce or, if there are unresolved ancillary claims, an order
approving grounds for divorce. [A counter-affidavit which you may file with the
prothonotary of the court is attached to this notice.]

     Unless you have already filed with the court a written claim for economic relief,
you must do so by the above date, or the court may grant the divorce or an order
approving grounds for divorce and you [will]may lose forever the right to ask for
economic relief. The filing of the form counter-affidavit alone does not protect your
economic claims.


                                            34
      YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER. IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO
FEE.

                               ______________________
                                        (Name)
                               ______________________
                                       (Address)
                               ______________________
                                  (Telephone Number)

       Note: The above lines are to be completed with the name, address, and
telephone number of the officer, organization, agency, or person designated by the
court in accordance with [Rule]Pa.R.C.P. No. 1018.1(c).

            The date to be inserted in the first paragraph of the notice must be at least
[twenty]20 days after the date on which the notice was mailed or delivered.

       (b)    The Waiver of Notice of Intention to File the Praecipe to Transmit
Record permitted by Pa.R.C.P. No. 1920.42(a)(1)(iv), (a)(2)(i), (b)(1)(v), (b)(2)(i),
(c)(1)(v), and (c)(2)(i) shall be substantially in the following form:

                      ---The text below is an entirely new form---

                                         (Caption)

                     WAIVER OF NOTICE OF INTENTION TO FILE
                      THE PRAECIPE TO TRANSMIT RECORD

       1.     Without further notice, I consent to the entry of:

                    a final decree of divorce; or

                    an order approving grounds for divorce.

       2.      I understand that I may lose rights concerning alimony, equitable division
of property, lawyer’s fees, costs and expenses, or other important rights if I do not claim
them before a divorce is granted.


                                             35
      3.     I understand that I will not be divorced until a divorce decree is entered by
the Court and that a copy of the decree will be sent to me immediately after it is filed.

      I verify that the statements made in this affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.C.S.
§ 4904 relating to unsworn falsification to authorities.

       Date: _____________________ ___________________________________
                                   (PLAINTIFF) (DEFENDANT)


        ([b]c) The [praecipe to transmit the record prescribed by Rule]Praecipe to
Transmit Record required by Pa.R.C.P. No. 1920.42(a)(1)(v), (a)(2)(ii), (b)(1)(vi),
(b)(2)(ii), (c)(1)(vi), and (c)(2)(ii) shall be [in] substantially in the following form:

                                        [(Caption)

                         PRAECIPE TO TRANSMIT RECORD

To the Prothonotary:

       Transmit the record, together with the following information, to the court
for entry of a divorce decree:

1.    Grounds for divorce: irretrievable breakdown under Section (3301(c))
Section (3301(d)(1)) of the Divorce Code. (Strike out inapplicable section).

2.     Date and manner of service of the complaint:

3.     Complete either paragraph (a) or (b).

            (a)     Date of execution of the affidavit of consent required by
Section 3301(c) of the Divorce Code: by plaintiff:          ; by defendant:
      .

             (b)(1) Date of execution of the affidavit required by Section 3301(d)
of the Divorce Code: ____________;
                (2) Date of filing and service of the Section 3301(d) affidavit upon
the opposing party: __________________________________.

4.     Related claims pending:
                                                                                    .


                                            36
5.     Complete either (a) or (b).

            (a)    Date and manner of service of the notice of intention to file
praecipe a copy of which is attached:                                         .

            (b)      Date plaintiff’s Waiver of Notice was filed with the
Prothonotary:
      .

              Date defendant’s Waiver of Notice was filed with the Prothonotary:
                                                                             .

                                                       ____________________________
                                                     (Attorney for)(Plaintiff)(Defendant)]

             ---The text below replaces the current form in its entirety---

                                         (Caption)

                          PRAECIPE TO TRANSMIT RECORD

 To the Prothonotary:

      Transmit the record, together with the following information, to the court for entry
of (check one of the following):

             a divorce decree;

             a divorce decree with marital settlement agreement attached;

           a bifurcated divorce decree with the Court retaining jurisdiction over
unresolved ancillary claims; or

              an order approving grounds for divorce with the Court retaining
jurisdiction over unresolved ancillary claims.

       1.     Check the applicable section of the Divorce Code.

       Grounds for divorce: irretrievable breakdown under:

             Section 3301(c)(1)

             Section 3301(c)(2)

                                             37
            Section 3301(d)

      2.     Service of the Complaint:

             (a)    Date served:                                     .

             (b)    Manner of service:                               .

      3.     Complete either paragraph (a) or (b).

              (a)    Section 3301(c)(1) or (2) of the Divorce Code - Insert the date
each party signed the Affidavit of Consent, and if the ground for divorce is under Section
3301(c)(2) of the Divorce Code, insert the date the spouse was convicted of the
personal injury crime identified in 23 Pa.C.S. § 3103 next to the appropriate party and
complete (1) and (2).

             Plaintiff:            ;
             Defendant:            .

                    (1)   The date the party signed the Affidavit to Establish
                    Presumption of Consent under Section 3301(c)(2) of the Divorce
                    Code: __________________;

                    (2)    The date of filing and manner of service of the Affidavit to
                    Establish Presumption of Consent under Section 3301(c)(2) of the
                    Divorce Code and a blank Counter-Affidavit under Section
                    3301(c)(2) upon the other party:
                    ______________________________________________.

             (b)    Section 3301(d) of the Divorce Code:

                    (1)  The date the Affidavit under Section 3301(d) of the Divorce
                    Code was signed: ____________;

                    (2)   Date of filing and manner of service of the Affidavit under
                    Section 3301(d) of the Divorce Code and blank Counter-Affidavit
                    under Section 3301(d) of the Divorce Code upon the other party:
                    _____________________________________________.

      4.     Related ancillary claims pending:                                            .

      5.     Complete either (a) or (b).

                                           38
              (a)    Notice of Intention to File the Praecipe to Transmit Record:

                     (1)    Date served:                                      .

                     (2)    Manner of service:                                .

              (b)   The date of filing of the party’s Waiver of Notice of Intention to File
the Praecipe to Transmit Record:

                     (1)    Plaintiff’s Waiver:                               .

                     (2)    Defendant’s Waiver:                                      .

                                                   ____________________________
                                                  (Attorney for)(PLAINTIFF)(DEFENDANT)

                                            ***




                                             39
Rule 1920.74. Form of Motion for Appointment of Master. Order[.]

       (a)    The motion for appointment of a master shall be substantially in the
following form:

                                        (Caption)

                     MOTION FOR APPOINTMENT OF MASTER

___________________ (Plaintiff) (Defendant)[,] moves the court to appoint a master
with respect to the following claims:

( ) Divorce

( ) Annulment

( ) Alimony

( ) Equitable Division of Marital Property

( ) Counsel Fees

( ) Costs and Expenses

( ) Other: ________________________

and in support of the motion states:

      (1)   Discovery (is) (is not) complete as to the claim(s) for which the
appointment of a master is requested.

       (2)     The non-moving party (has) (has not) appeared in the action (personally)
(by his or her attorney, __________________, Esquire).

     (3)   The statutory ground(s) for divorce (is) (are) _______________________
_____________________________________________________________________.

      (4)   If the master’s appointment is for resolution of a divorce, an
annulment, or ancillary claims, the parties have complied with Pa.R.C.P. Nos.
1920.31, 1920.33, and 1920.46, as applicable.

      (5)    Check and complete the applicable[Delete the inapplicable]
paragraph(s):

                                             40
            (a)   The action is not contested.

            (b)   An agreement has been reached with respect to the following
      claims: __________________________________________________________
      ________________________________________________________________.

          (c)   The action is contested with respect to the following claims: ______
      ________________________________________________________________.

      ([5]6) The action (involves) (does not involve) complex issues of law or fact.

      ([6]7) The hearing is expected to take ______________ (hours) (days).

     ([7]8) Additional information, if any, relevant to the motion: _________________
_____________________________________________________________________.

Date: ______________________

                                        _____________________________________
                                        Attorney for (Plaintiff) (Defendant)

                                          ***

       Note: See Pa.R.C.P. No. 1920.51(a)(1)(ii) for the issues and claims for which
the court may appoint a master. It is within the discretion of the court to determine
the point at which a master should be appointed in a case. [The court may appoint a
master to deal with discovery issues.]




                                          41